DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 13 October 2022, in which claims 1-3, 7, 9, 19, and 20 were amended, claims 4-6 were canceled, and claims 21-23 were added.

Claim Objections
Claims 1, 10, 19, and 22 are objected to because of the following informalities.  Examiner suggests the changes below:
“the at least one sliding member” be changed to the at least one first sliding member (claim 1, line 18);
“The roof airbag” be changed to --The roof airbag arrangement-- (claim 10, line 1);
“an airbag” be changed to --the airbag-- (claim 19, line 1);
“is attached” be changed to --are attached-- (claim 22, line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 10-2017-0031406) in view of Mueller et al. (US 2014/0346758).  Examiner has relied upon a translation provided by Applicant from the EPO website to better understand and apply the cited foreign document.
In regards to claims 1, 3, 21 and 22, Min et al. discloses a roof airbag arrangement for a vehicle, the roof airbag arrangement comprising:
(claim 1) an airbag (cushion main body #11) longitudinally extending along a length between first and second longitudinal ends and laterally extending along a width between first and second lateral sides (figures 5, 8, 9);
first and second guide rails (#30 on opposite sides of vehicle) on laterally opposite sides of the airbag (#11), the first and second guide rails defining first and second channels (guide space #37), respectively (figures 1, 5, 6, 8-10; paragraphs 0054-0055);
at least one first sliding member (head portion #24 on one side of vehicle) mounted within the first guide rail (#30 on one side of vehicle) for translation within the first channel (#37; figures 1, 5, 6, 8-10; paragraphs 0053-0055);
at least one second sliding member (head portion #24 on opposite side of vehicle) mounted within the second guide rail (#30 on opposite side of vehicle) for translation within the second channel (#37; figures 1, 5, 6, 8-10; paragraphs 0053-0055);
a first tether (including body portion #21, neck portion #23, and tab portion #14 on one side of vehicle) connecting the first lateral side of the airbag (one lateral side of #11) with the at least one first sliding member (#24 on one side of vehicle; figures 1-6, 8-10; paragraphs 0038, 0042, 0047-0049, 0064-0066);
a second tether (including body portion #21, neck portion #23, and tab portion #14 on opposite side of vehicle) connecting the second lateral side of the airbag (opposite lateral side of #11) with the at least one second sliding member (#24 on opposite side of vehicle; figures 1-6, 8-10; paragraphs 0038, 0042, 0047-0049, 0064-0066);
an inflator (#40) for inflating the airbag (#11; figures 7-9; paragraphs 0041, 0063);
wherein the airbag (#11) is configured to horizontally deploy in a longitudinal direction in response to inflation by the inflator (#40) and thereby advance the at least one first sliding member (#24 on one side of vehicle) along the first channel (#37) and the at least one second sliding member (#24 on opposite side of vehicle) along the second channel (#37; figures 7-9; paragraphs 0041, 0063);
(claim 3) wherein the first and second guide rails (#30 on opposite sides of vehicle) are tubular guide members (figures 1, 5, 6, 8-10);
(claim 21) wherein the first and second tethers (#14, 21, 23 on opposite sides of vehicle) are formed separately from the at least one first sliding member (#24 on one side of vehicle) and the at least one second sliding member (#24 on opposite side of vehicle; figures 2-4);
(claim 22) wherein the first and second tethers (#14, 21, 23 on opposite sides of vehicle) are attached to a corresponding sliding member (#24 on opposite sides of vehicle) by a pin (including body portion #21 and/or neck portion #23; figures 2-4).
In regards to claim 19, Min et al. discloses a method of deploying the airbag (cushion main body #11) with the roof airbag arrangement of claim 1, the method comprising:
inflating the airbag (#11) with the inflator (40; figures 7-9; paragraphs 0041, 0063);
translating the at least one first sliding member (#24 on one side of vehicle) within the first channel (#37) of the first guide rail (#30 on one side of vehicle) and the at least one second sliding member (#24 on opposite side of vehicle) within the second channel (#37) of the second guide rail (#30 on opposite side of vehicle; figures 1, 5, 6, 8-10; paragraphs 0053-0055);
wherein translating the at least one first sliding member (#24 on one side of vehicle) within the first channel (#37) of the first guide rail (#30 on one side of vehicle) and the at least one second sliding member (#24 on opposite side of vehicle) within the second channel (#37) of the second guide rail (#30 on opposite side of vehicle) is solely in response to inflation of the airbag (#11) with the inflator (#40; figures 7-9; paragraphs 0041, 0063).
In regards to claims 1, 2, 21, and 22, Min et al. discloses one tether (#14, 21, 23) associated with one sliding member (#24) on each side of the vehicle (figures 1-6, 8-10; paragraphs 0038-0066), rather than a plurality of tethers and a plurality of sliding members on each side of the vehicle, each tether connected to one of the sliding members on each side of the vehicle.  Mueller et al. teaches a vehicle airbag arrangement comprising an airbag (#84), a guide rail (slide rail housing #34) defining a channel (guide slot #68), a plurality of sliding members (#69) mounted within the guide rail for independent translation within the channel (figures 9-11; paragraphs 0027-0032), a plurality of tethers (#84a) connecting the airbag with the plurality of sliding members (figures 9-11; paragraphs 0031-0032), each tether connected to one of the sliding members (figures 9-11; paragraphs 0031-0032).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the plurality of tethers and plurality of sliding members on each side of the vehicle, as taught by Mueller et al., to improve the roof airbag arrangement of Min et al., for the predictable result of improving guiding along the extension of the airbag.
In regards to claim 3, while Min et al. does not disclose wherein the first and second guide rails (#30 on opposite sides of vehicle) each have a cylindrical cross section, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails of Min et al. to each have a cylindrical cross section, as claimed, since such a modification would have involved a mere change in the shape of a component, which is generally recognized as being within the level of ordinary skill in the art.
In regards to claim 10, Min et al. discloses wherein the first tether (#14, 21, 23 on one side of vehicle) passes through a slot (#38) in the first guide rail (#30 on one side of vehicle; figures 1, 5, 6, 8-10; paragraphs 0054-0059).  While Min et al. does not specifically disclose the slot is a helical slot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rail slot of Min et al. to be helical, as claimed, since such a modification would have involved a mere change in the shape of a component, which is generally recognized as being within the level of ordinary skill in the art.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 10-2017-0031406) in view of Koo (US 2019/0210555), further in view of Mueller et al. (US 2014/0346758).  Examiner has relied upon a translation provided by Applicant from the EPO website to better understand and apply the cited foreign document.  Min et al. discloses a roof assembly for a vehicle, the roof assembly comprising:
an airbag (cushion main body #11) deployable from a stowed position (figure 5) to a deployed position (figure 9), the airbag longitudinally extending along a length between first and second longitudinal ends and laterally extending along a width between first and second lateral sides (figures 5, 8, 9);
first and second guide rails (#30 on opposite sides of vehicle) on laterally opposite sides of the airbag (#11), the first and second guide rails defining first and second channels (guide space #37), respectively (figures 1, 5, 6, 8-10; paragraphs 0054-0055);
at least one first sliding member (head portion #24 on one side of vehicle) mounted within the first guide rail (#30 on one side of vehicle) for translation within the first channel (#37; figures 1, 5, 6, 8-10; paragraphs 0053-0055);
at least one second sliding member (head portion #24 on opposite side of vehicle) mounted within the second guide rail (#30 on opposite side of vehicle) for translation within the second channel (#37; figures 1, 5, 6, 8-10; paragraphs 0053-0055);
a first tether (including body portion #21, neck portion #23, and tab portion #14 on one side of vehicle) connecting the first lateral side of the airbag (one lateral side of #11) with the at least one first sliding member (#24 on one side of vehicle; figures 1-6, 8-10; paragraphs 0038, 0042, 0047-0049, 0064-0066);
a second tether (including body portion #21, neck portion #23, and tab portion #14 on opposite side of vehicle) connecting the second lateral side of the airbag (opposite lateral side of #11) with the at least one second sliding member (#24 on opposite side of vehicle; figures 1-6, 8-10; paragraphs 0038, 0042, 0047-0049, 0064-0066);
an inflator (#40) for inflating the airbag (#11; figures 7-9; paragraphs 0041, 0063);
wherein the airbag (#11) is configured to horizontally deploy in the longitudinal direction in response to inflation by the inflator (#40) and thereby advance the at least one first sliding member (#24 on one side of vehicle) along the first channel (#37) and the at least one second sliding member (#24 on opposite side of vehicle) along the second channel (#37; figures 7-9; paragraphs 0041, 0063).
While Min et al. discloses use of the roof airbag arrangement in a panoramic roof (paragraph 0004), Min et al. does not disclose further roof details.  Koo teaches a roof assembly (panorama roof #10) for a vehicle, the roof assembly comprising a roof frame (including frame part #13) defining a panoramic opening (windows #11, 12; figures 1, 2; paragraphs 0022-0026), an airbag (cushion body #31) deployable from a stowed position (figure 1) longitudinally or laterally spaced from the panoramic opening (#11, 12) to a deployed position (figure 2) covering the panoramic opening, the airbag longitudinally extending along a length between first and second longitudinal ends and laterally extending along a width between first and second lateral sides (figure 2), first and second guide rails (#70 on opposite sides of vehicle) on laterally opposite sides of the airbag (#31), the first and second guide rails integrally formed (“integral” is sufficiently broad to embrace constructions united by such means as fastening and welding) with the roof frame (#13) and defining first and second channels (rail induction part #72), respectively (figures 1-4; paragraphs 0029- 0047), at least one first sliding member (movement impelling part #332 on one side of vehicle) mounted within the first guide rail (#70 on one side of vehicle) for translation within the first channel (#72; figures 1-4; paragraphs 0042-0049), at least one second sliding member (movement impelling part #332 on opposite side of vehicle) mounted within the second guide rail (#70 on opposite side of vehicle) for translation within the second channel (#72; figures 1-4; paragraphs 0042-0049), a first tether (movement insertion part #331 on one side of vehicle) connecting the first lateral side of the airbag (one lateral side of #31) with the at least one first sliding member (#332 on one side of vehicle; figures 1-4; paragraphs 0042-0049), and a second tether (movement insertion part #331 on opposite side of vehicle) connecting the second lateral side of the airbag (opposite lateral side of #31) with the at least one second sliding member (#332 on opposite side of vehicle; figures 1-4; paragraphs 0042-0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the roof frame defining a panoramic opening as taught by Koo to improve the roof assembly of Min et al. for the predictable result of providing sufficient support and structure for the roof airbag arrangement.
Min et al. discloses one tether (#14, 21, 23) associated with one sliding member (#24) on each side of the vehicle (figures 1-6, 8-10; paragraphs 0038-0066), rather than a plurality of tethers and a plurality of sliding members on each side of the vehicle, each tether connected to one of the sliding members on each side of the vehicle.  Mueller et al. teaches a vehicle airbag arrangement comprising an airbag (#84), a guide rail (slide rail housing #34) defining a channel (guide slot #68), a plurality of sliding members (#69) mounted within the guide rail for independent translation within the channel (figures 9-11; paragraphs 0027-0032), a plurality of tethers (#84a) connecting the airbag with the plurality of sliding members (figures 9-11; paragraphs 0031-0032), each tether connected to one of the sliding members (figures 9-11; paragraphs 0031-0032).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the plurality of tethers and plurality of sliding members on each side of the vehicle, as taught by Mueller et al., to improve the roof airbag arrangement of Min et al., for the predictable result of improving guiding along the extension of the airbag.
While Min et al. does not disclose wherein the first and second guide rails (#30 on opposite sides of vehicle) each have a cylindrical cross section, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails of Min et al. to each have a cylindrical cross section, as claimed, since such a modification would have involved a mere change in the shape of a component, which is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 7-9 are allowed.
Claims 11-18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 13 October 2022 with respect to claim(s) 1, 3, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Koo (US 2019/0210555) is used as a secondary reference in the 35 U.S.C. 103 rejection of claim 20 to teach panoramic roof details, which is not part of Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614